J-S29001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 MELISSA SEMINARA AND CARMELO              :   IN THE SUPERIOR COURT OF
 SEMINARA                                  :        PENNSYLVANIA
                                           :
                    Appellant              :
                                           :
                                           :
              v.                           :
                                           :
                                           :   No. 3846 EDA 2017
 STUART DERSHAW, M.D. JOHN                 :
 STACK, M.D. HOLY REDEEMER                 :
 WOMEN’S CARE OF MONTGOMERY                :
 COUNTY AND HOLY REDEEMER                  :
 HOSPITAL AND MEDICAL CENTER.              :

                   Appeal from the Order October 25, 2017
            In the Court of Common Pleas of Montgomery County
                   Civil Division at No(s): No. 2014-31546


BEFORE:     PANELLA, J., MURRAY, J., and STEVENS*, P.J.E.

MEMORANDUM BY PANELLA, J.                           FILED AUGUST 31, 2018

      Melissa and Carmelo Seminara appeal pro se from the order entered in

the Montgomery County Court of Common Pleas, granting summary judgment

in favor of Stuart Dershaw, M.D., John Stack, M.D., Holy Redeemer Women’s

Care of Montgomery County, and Holy Redeemer Hospital and Medical Center

(collectively, Appellees). We affirm.

      The relevant facts and procedural history of this case are as follows. On

December 11, 2003, Mrs. Seminara underwent a cesarean section operation

(“C-section”) at Holy Redeemer Hospital and Medical Center. Mrs. Seminara

consulted   with   various   medical    professionals   following   the   surgery,

complaining that she “didn’t feel normal.” The Seminaras’ Amended


____________________________________
* Former Justice specially assigned to the Superior Court.
J-S29001-18



Complaint, filed 7/20/15, at 9. Mrs. Seminara consulted with several doctors

about her illness, which she claimed presented symptoms including: “TIA mini

strokes, cerebral ischemia, brain injury, seizures, neuropathy, damage and

impairment in and to various organs, heart arrhythmias, frequent infections,

etc.” Id., at 13. Mrs. Seminara eventually became convinced her ailments

were due to a surgical sponge left inside of her body during her C-section,

which doctors were unable to confirm even after several radiological scans and

procedures.

      On November 26, 2014, the Seminaras filed a pro se complaint asking

for a judgment of $20,000,000.00 against Appellees, based on the allegation

that a surgical sponge was left in Mrs. Seminara’s body during the C-section.

The Seminaras later filed an amended complaint, alleging negligence against

each Appellee based on the alleged failure to remove the sponge following the

operation, and for inadequate medical care thereafter. The amended

complaint also included Mr. Seminara’s loss of consortium claim. The

Seminaras also filed identical certificates of merit as to each Appellee, which

stated medical expert testimony was not necessary for prosecution of their

claims, based on the doctrine of res ipsa loquitur.

      Appellees filed preliminary objections, which were sustained as to the

Seminaras’ claims of defamation and wanton conduct. Appellees then filed

answers and new matter. Following the discovery deadline, Appellees filed a

motion for summary judgment, alleging the Seminaras’ claims were barred by

the statute of limitations, and that the Seminaras failed to set forth a prima

                                     -2-
J-S29001-18



facie claim of medical malpractice. The court granted the motion, and

dismissed the Seminaras’ claims. The Seminaras filed a timely notice of appeal

and complied with the dictates of Pa.R.A.P. 1925(b). This appeal is now before

us.

      The Seminaras primarily argue that material disputed facts exist as to

whether the medical providers breached their duty of care. They assert

Appellees acted in bad faith by withholding relevant discovery information,

and thus sabotaging the Seminaras’ claims. Nevertheless, they claim they

provided sufficient evidence to show Appellees’ negligence, and that under the

doctrine of res ipsa loquitor, the Seminaras did not need to submit medical

expert testimony to support their claims.

      The Seminaras also dispute the court’s finding that they failed to file

their complaint within the statute of limitations. They claim they were unaware

until 2012 of the surgical sponge left in Mrs. Seminara’s body following her C-

section. They request this Court vacate the trial court’s order granting

Appellees’ motion for summary judgment, and remand for a trial. We decline

to do so.

      We review a challenge to the entry of summary judgment as follows.

      [We] may disturb the order of the trial court only where it is
      established that the court committed an error of law or abused its
      discretion. As with all questions of law, our review is plenary.

      In evaluating the trial court’s decision to enter summary
      judgment, we focus on the legal standard articulated in the
      summary judgment rule. The rule states that where there is no
      genuine issue of material fact and the moving party is entitled to
      relief as a matter of law, summary judgment may be entered.

                                     -3-
J-S29001-18


      Where the nonmoving party bears the burden of proof on an issue,
      he may not merely rely on his pleadings or answers in order to
      survive summary judgment. Failure of a non-moving party to
      adduce sufficient evidence on an issue essential to his case and
      on which he bears the burden of proof establishes the entitlement
      of the moving party to judgment as a matter of law. Lastly, we
      will review the record in the light most favorable to the nonmoving
      party, and all doubts as to the existence of a genuine issue of
      material fact must be resolved against the moving party.

E.R. Linde Constr. Corp. v. Goodwin, 68 A.3d 346, 349 (Pa. Super. 2013)

(citations omitted).

      The statute of limitations for a medical malpractice action is two years.

See 42 Pa.C.S.A. § 5524. The discovery rule may toll the statute of limitations

where an injury or its cause is not known or reasonably knowable. See

Nicolaou v. Martin, 153 A.3d 383, 389 (Pa. Super. 2016). However, the

discovery rule will only toll the statute of limitations “until a plaintiff could

reasonably discover the cause of his injury in cases where the connection

between the injury and the conduct of another is not apparent.” Id. (citations

omitted).

      The purpose of the discovery rule has been to exclude from the
      running of the statute of limitations that period of time during
      which a party who has not suffered an immediately ascertainable
      injury is reasonably unaware he has been injured, so that he has
      essentially the same rights as those who have suffered such an
      injury.

Fine v. Checcio, 870 A.2d 850, 858 (Pa. 2005) (citation omitted).

      A medical malpractice claim sounding in negligence requires proof of the

same elements as in an ordinary negligence claim. K.H. ex rel. H.S. v.

Kumar, 122 A.3d 1080, 1093 (Pa. Super. 2015). “[T]o prevail in a medical



                                      -4-
J-S29001-18



malpractice action, a plaintiff must establish a duty owed by the physician to

the patient, a breach of that duty by the physician, that the breach was the

proximate cause of the harm suffered, and [that] the damages suffered were

a direct result of the harm.” Id. (citation omitted).

        Our courts have held that because the complexities of the human
        body place questions as to the cause of pain or injury beyond the
        knowledge of the average layperson, a medical malpractice
        plaintiff generally must produce the opinion of a medical expert to
        demonstrate the elements of his cause of action.

Miller v. Sacred Heart Hosp., 753 A.2d 829, 833 (Pa. Super. 2000) (citation

and internal quotation marks omitted).

        We have carefully reviewed the parties’ briefs, the certified record, the

relevant law, and the well-written opinion of the Honorable Richard P. Haaz,

and we conclude the Seminaras’ claims merit no relief. The trial court, in its

February 8, 2018 opinion, thoroughly reviewed the Seminaras’ claims

presented on appeal. The opinion accurately and comprehensively disposes of

those issues, with appropriate references to the record and without legal error.

Therefore, we affirm on that basis. See Trial Court Opinion, dated 2/8/18, at

1-15.

        Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/31/18

                                       -5-